Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-13 have been examined in this application.
	The filling date of this application number recited above is 18 September 2019. Foreign priority has been claimed for EP-18195333.2 in the Application Data Sheet, thus the examination will be undertaken in consideration of 19 September 2018, as the priority date, for applicable claims.
The information disclosure statement (IDS) submitted on 18 September 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  “to third signal requests …” in line 7 should read “the third signal requests …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 (and claims 4-6 due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites “the third signal requests the shared ledger network requesting to transfer funds associated with a third party of a third shared ledger of the shared ledger network associated with the identified first financial institution to the identified second party of the identified second shared ledger”. It is unclear how the third shared ledger is associated with the first financial institution when the claim merely recites that the third signal is a request to transfer funds associated with a third party. Specification [0100] teaches that the third shared ledger may be an inter-ledger that connects the first shared ledger to a second shared ledger, but it is unclear whether the claim was meant to be interpreted as this embodiment, as it only recites a request to transfer funds with a third party to the second party. Therefore, the claim is indefinite and clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claims 1 and 13, the claims recite “an information processing method comprising:
receiving a first signal indicating a first change of information stored at a first address defined with respect to a first information processing entity and indicating a second change of information stored at a second address defined with respect to a second information processing entity, the second change of information depending on the first change of information and the second information processing entity being separate to the first information processing entity;
providing a second signal to the first information processing entity indicating the first change of information, the first information processing entity being configured to implement the first change of information stored at the first information processing entity in response to the second signal; and
providing a third signal to the second information processing entity indicating the second change of information, the second information processing entity being 
As per Claim 11, the claim recites “transmit, a first signal indicating a first change of information stored at a first address defined with respect to a first information processing entity and indicating a second change of information stored at a second address defined with respect to a second information processing entity, the second change of information depending on the first change of information and the second information processing entity being separate to the first information processing entity.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to certain methods of organizing human activity, under fundamental economic principles or practices and/or commercial or legal interactions. The method recited above is an interaction between two banks to transfer funds requested by a customer by exchanging a change of information, e.g. debit and credit the amount of money requested to be transferred, as disclosed by Figure 3. Therefore, the claims are directed to an abstract idea. 
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “information processing device comprising circuitry” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. This general computer component is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. As disclosed by Specification [0035] the information processing device may be a “smartphone” and  [0059] a “battery-operated device”, by which the device is a generic off-the-shelf Merely using a device as a tool to perform an abstract idea is not indicative of integration into a practical application; see MPEP 2106.05(f). Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claim 2 recites “the first information processing entity is one of a banking system and a shared ledger network, wherein:
	when the first information processing entity is the banking system, the first address defined with respect to the first information processing entity comprises an identifier of a first financial institution of the banking system and an identifier of a first account of the identified first financial institution, and the first change of 
	and the second information processing entity is the other of the banking system and the shared ledger network, wherein:
	 when the second information processing entity is the banking system, the second address defined with respect to the second information processing entity comprises an identifier of a second financial institution of the banking system and an identifier of a second account of the identified second financial institution, and the second change of information is an increase in funds associated with the identified second account of the identified second financial institution, and when the second information processing entity is a shared ledger network, the second address defined with respect to the second information processing entity comprises an identifier of a second shared ledger and an identifier of a second party to the identified second shared ledger, and the second change of information is an increase in funds associated with the identified second party to the identified second shared ledger.”
Claim 3 recites “wherein, when the first information processing entity is the banking system and the second information processing entity is the shared ledger network:
	the second signal requests the identified first financial institution to reduce the funds associated with the identified first account of the identified first financial institution;
	and the third signal requests the shared ledger network requesting to transfer funds associated with a third party of a third shared ledger of the shared ledger network associated with the identified first financial institution to the identified second party of the identified second shared ledger.”
Claim 4 recites “wherein the circuitry is configured:
	to look up an identifier of the third shared ledger and an identifier of the third party to the identified third shared ledger in a database associating the identifier of the third shared ledger and the identifier of the third party to the identified third shared ledger with the identified first financial institution;
	to include the looked up identifier of the third shared ledger and identifier of the third party to the identified third shared ledger in the third signal.”
Claim 5 recites “wherein the transfer of funds from the third party of the third shared ledger to the second party of the second shared ledger comprises a first transfer of funds from the third party of the third shared ledger to an intermediate party of the third shared ledger and a second transfer of funds from an intermediate party of the second shared ledger to the second party of the second shared ledger.”
Claim 6 recites “wherein the first transfer of funds is in a first currency and the second transfer of funds is in a second, different, currency.”
Claim 7 recites “wherein, when the first information processing entity is the shared ledger network and the second information processing entity is the banking system:
	the second signal requests the shared ledger network to transfer funds from the identified first party of the identified first shared ledger to a third party of a third shared ledger of the shared ledger network associated with the identified second financial institution;
	and to third signal requests the identified second financial institution to increase the funds associated with the identified second account of the identified second financial institution.”
Claim 8 recites “an information processing system comprising:
	a first information processing device according to claim 7;
	and a second information processing device comprising circuitry configured:
	to receive a fourth signal indicating a transfer of funds from an identified first account of an identified first financial institution of the banking system to the identified second account of the identified second financial institution of the banking system;
	to provide a fifth signal to the banking system requesting the identified first financial institution to reduce the funds associated with the identified first account of the identified first financial institution;

Claim 9 recites “wherein the circuitry of the second information processing device is configured:
	 to look up the identifier of the first shared ledger and the identifier of the first party to the first shared ledger in a database associating the identifier of the first shared ledger and the identifier of the first party to the first shared ledger with the identified first financial institution;
	and to include the looked up identifier of the first shared ledger and identifier of the first party to the first shared ledger in the first signal.”
Claim 10 recites “an information processing system comprising:
	a first information processing device according to claim 1;
	and a second information processing device comprising circuitry configured to provide the first signal to the circuitry of the first information processing device.”
Claim 12 recites “wherein the second information processing device is configured:
	to provide a second signal to the first information processing entity indicating the first change of information, the first information processing entity being configured to implement the first change of information stored at the first information processing entity in response to the second signal;

	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea (e.g. the limitations are merely providing further details on the information included in the signals, and the second information processing device is only receiving or providing signals, which is similar to the first information processing device), and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-10 and 12, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-13 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-2 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jayaram et al. (U.S. 2019/0108586).
	
	As per claims 1 and 13, Jayaram teaches an information processing device comprising circuitry configured:
	to receive a first signal indicating a first change of information stored at a first address defined with respect to a first information processing entity and indicating a second change of information stored at a second address defined with respect to a second information processing entity, the second change of information depending on the first change of information and the second information processing entity being separate to the first information processing entity (See Figure 4 – step 402, as  [0060] “FIG. 4 illustrates an embodiment of a method 400 for transferring assets (e.g., funds) between two financial institutions. Initially, a financial management system receives 402 a request to transfer funds from an account at Bank A to an account at Bank B”);
	to provide a second signal to the first information processing entity indicating the first change of information, the first information processing entity being configured to implement the first change of information stored at the first information processing entity in response to the second signal (See Figure 4 – step 406, as disclosed [0062] “If available funds are confirmed at 404, then account A101 at Bank A is debited 406 by the transfer amount and suspense account A (at Bank A) is credited with the transfer amount. Using the example of FIG. 3, financial management system 302 debits the transfer amount from account 312 and credits that transfer amount to suspense account 314”); and
	to provide a third signal to the second information processing entity indicating the second change of information, the second information processing entity being configured to implement the second change of information stored at the second information processing entity in response to the third signal (See Figure 4 – steps 408 and 410, as disclosed [0063] “The transferred funds are then settled 408 from suspense account A (at Bank A) to suspense account B (at Bank B). For example, financial management system 302 in FIG. 3 may settle funds from suspense account 314 in bank 304 to suspense account 322 in bank 306” and [0064] “Method 400 continues as suspense account B (at Bank B) is debited 410 by the transfer amount and account B101 at Bank B is credited with the transfer amount. For example, financial management system 302 in FIG. 3 may debit suspense account 322 and credit account 320”).

As per claim 2, Jayaram teaches the information processing device according to claim 1, wherein:
	the first information processing entity is one of a banking system and a shared ledger network (See Figure 3 – Bank A 304 and Ledger A 310, as disclosed [0056] “Bank 304 maintains a ledger 310 that identifies all transactions and data associated with transactions that involve bank 304 … In some embodiments, ledgers 310 and 318 (or the data associated with ledgers 310 and 318) reside in financial management system 302 as a shared, permissioned ledger, such as ledger 118 discussed above with respect to FIG. 1” and see also [0042] “In some embodiments, ledger 118 is a shared ledger that can be accessed by multiple financial institutions and other systems and devices”), wherein:
	when the first information processing entity is the banking system, the first address defined with respect to the first information processing entity comprises an identifier of a first financial institution of the banking system and an identifier of a first account of the identified first financial institution, and the first change of information is a reduction in funds associated with the identified first account of the identified first financial institution ([0062] “If available funds are confirmed at 404, then account A101 at Bank A is debited 406 by the transfer amount and suspense account A (at Bank A) is credited with the transfer amount. Using the example of FIG. 3, financial management system 302 debits the transfer amount from account 312 and credits that transfer amount to suspense account 314”), and 
when the first information processing entity is the shared ledger network, the first address defined with respect to the first information processing entity comprises an identifier of a first shared ledger and an identifier of a first party to the identified first shared ledger, and the first change of information is a reduction in funds associated with the identified first party to the identified first shared ledger ([0041] “In some embodiments, ledger 118 is modeled after double-entry accounting systems where each transaction has two entries (i.e., one entry for each of the principals to the transaction). The entries in ledger 118 include data related to the principal parties to the transaction, a transaction date, a transaction amount, a transaction state, any relevant workflow reference, a transaction ID, and any additional metadata to associate the transactions with one or more external systems ... Users for each of the principals to the transaction only have access to their own entries (i.e., the transactions to which the principal was a party)” and see also [0040] “Ledger 118 stores data associated with multiple financial transactions, such as asset transfers between two financial institutions. As discussed herein, ledger 118 is constructed in a manner that tracks when a transaction was initiated and who initiated the transaction. Thus, ledger 118 can track all transactions and generate an audit trail, as discussed herein ... In some embodiments, each transaction entry in ledger 118 records a client identifier, a hash of the transaction, an initiator of the transaction, and a time of the transaction”, wherein the bank may have its own ledger as shown in Figure 3, as disclosed [0056] “Bank 304 maintains a ledger 310 that identifies all transactions and data associated with transactions that involve bank 304. Similarly, bank 306 maintains a ledger 318 that identifies all transactions and data associated with transactions that involve bank 306” which anticipates the bank’s ledger identifier in order to obtain data); and
	the second information processing entity is the other of the banking system and the shared ledger network (See Figure 3 – Bank B 306 and Ledger B 318, as disclosed [0056] “Similarly, bank 306 maintains a ledger 318 that identifies all transactions and data associated with transactions that involve bank 306. In some embodiments, ledgers 310 and 318 (or the data associated with ledgers 310 and 318) reside in financial management system 302 as a shared, permissioned ledger, such as ledger 118 discussed above with respect to FIG. 1” and see also [0042] “In some embodiments, ledger 118 is a shared ledger that can be accessed by multiple financial institutions and other systems and devices”), wherein:
	 when the second information processing entity is the banking system, the second address defined with respect to the second information processing entity comprises an identifier of a second financial institution of the banking system and an identifier of a second account of the identified second financial institution, and the second change of information is an increase in funds associated with the identified second account of the identified second financial institution ([0063] “The transferred funds are then settled 408 from suspense account A (at Bank A) to suspense account B (at Bank B). For example, financial management system 302 in FIG. 3 may settle funds from suspense account 314 in bank 304 to suspense account 322 in bank 306” and [0064] “Method 400 continues as suspense account B (at Bank B) is debited 410 by the transfer amount and account B101 at Bank B is credited with the transfer amount. For example, financial management system 302 in FIG. 3 may debit suspense account 322 and credit account 320”), and 
when the second information processing entity is a shared ledger network, the second address defined with respect to the second information processing entity comprises an identifier of a second shared ledger and an identifier of a second party to the identified second shared ledger, and the second change of information is an increase in funds associated with the identified second party to the identified second shared ledger ([0041] “In some embodiments, ledger 118 is modeled after double-entry accounting systems where each transaction has two entries (i.e., one entry for each of the principals to the transaction). The entries in ledger 118 include data related to the principal parties to the transaction, a transaction date, a transaction amount, a transaction state, any relevant workflow reference, a transaction ID, and any additional metadata to associate the transactions with one or more external systems ... Users for each of the principals to the transaction only have access to their own entries (i.e., the transactions to which the principal was a party)” and see also [0040] “Ledger 118 stores data associated with multiple financial transactions, such as asset transfers between two financial institutions. As discussed herein, ledger 118 is constructed in a manner that tracks when a transaction was initiated and who initiated the transaction. Thus, ledger 118 can track all transactions and generate an audit trail, as discussed herein ... In some embodiments, each transaction entry in ledger 118 records a client identifier, a hash of the transaction, an initiator of the transaction, and a time of the transaction”, wherein the bank may have its own ledger as shown in Figure 3, as disclosed [0056] “Bank 304 maintains a ledger 310 that identifies all transactions and data associated with transactions that involve bank 304. Similarly, bank 306 maintains a ledger 318 that identifies all transactions and data associated with transactions that involve bank 306” which anticipates the bank’s ledger identifier in order to obtain data).

	As per claim 10, Jayaram teaches an information processing system comprising:
	a first information processing device according to claim 1 (Financial Management System 302, as disclosed by Figure 2 and [0052] “Although not illustrated in FIG. 2, financial management system 102 may contain one or more processors, one or more memory devices, and other components such as those discussed herein with respect to FIG. 14”); and
	a second information processing device comprising circuitry configured to provide the first signal to the circuitry of the first information processing device (Bank A 304, as disclosed [0039] “Financial institutions 106, 108 include banks, exchanges, hedge funds, and any other type of financial entity or system. In some embodiments, financial management system 102 interacts with financial institutions 106, 108 using existing APIs and other protocols already being used by financial institutions 106, 108, thereby allowing financial management system 102 to interact with existing financial institutions without significant modification to the financial institution's systems” wherein [0034] “APIs refer to an application program interface that allow other systems and devices to integrate with the systems and methods described herein” which anticipates that the financial institution has a device with APIs integrated).

As per claim 11, Jayaram teaches a first information processing device comprising circuitry configured to transmit, to a second information processing device, a first signal indicating a first change of information stored at a first address defined with respect to a first information processing entity and indicating a second change of information stored at a second address defined with respect to a second information processing entity, the second change of information depending on the first change of information and the second information processing entity being separate to the first information processing entity (See Figure 4 – steps 406 and 408, as disclosed [0062] “If available funds are confirmed at 404, then account A101 at Bank A is debited 406 by the transfer amount and suspense account A (at Bank A) is credited with the transfer amount. Using the example of FIG. 3, financial management system 302 debits the transfer amount from account 312 and credits that transfer amount to suspense account 314” and [0063] “The transferred funds are then settled 408 from suspense account A (at Bank A) to suspense account B (at Bank B). For example, financial management system 302 in FIG. 3 may settle funds from suspense account 314 in bank 304 to suspense account 322 in bank 306” which teaches that the first information processing device (e.g. financial management system) transmits to a second information processing device (e.g. Bank A) to debit account 

As per claim 12, Jayaram teaches the first information processing device according to claim 11, wherein the second information processing device is configured:
	to provide a second signal to the first information processing entity indicating the first change of information, the first information processing entity being configured to implement the first change of information stored at the first information processing entity in response to the second signal (See Figure 4 – step 406, as disclosed [0062] “If available funds are confirmed at 404, then account A101 at Bank A is debited 406 by the transfer amount and suspense account A (at Bank A) is credited with the transfer amount”); and
	to provide a third signal to the second information processing entity indicating the second change of information, the second information processing entity being configured to implement the second change of information stored at the second information processing entity in response to the third signal (See Figure 4 – steps 408 and 410, as disclosed [0063] “The transferred funds are then settled 408 from suspense account A (at Bank A) to suspense account B (at Bank B)” and [0064] “Method 400 continues as suspense account B (at Bank B) is debited 410 by the transfer amount and account B101 at Bank B is credited with the transfer amount”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram et al. (U.S. 2019/0108586) in view of DEMBO et al. (U.S. 2018/0293553).

As per claim 3, Jayaram may not explicitly disclose, but Dembo teaches the information processing device according to claim 2, wherein, when the first information processing entity is the banking system and the second information processing entity is the shared ledger network:
the second signal requests the identified first financial institution to reduce the funds associated with the identified first account of the identified first financial institution ([0136] “Customer 1 1306 of bank node 1302 can trigger a transaction to transfer funds to customer 3 1308 of bank node 1312”); and
the third signal requests the shared ledger network requesting to transfer funds associated with a third party of a third shared ledger of the shared ledger network associated with the identified first financial institution to the identified second party of the identified second shared ledger ([0137] “Bank node 1302 and bank node 1312 triggers a transaction between customer 1 1306 and customer 3 1308 by interacting with central-bank 1304 and central-bank 1314. Bank node 1302 transmits a message with the transaction request to central-bank 1304 to withdraw funds from an account associated with customer 1 1306 and to deposit the funds within an account associated with customer 3 1308”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the system of account platform which uses distributed ledger to utilize storing and locating identifiers of the associated bank nodes with the centralized bank identifiers as in Dembo in the system executing the method of Jayaram with the motivation of offering to [0084] “provide lean, efficient, and scalable infrastructure” and to Dembo over that of Jayaram.

	As per claim 4, Jayaram may not explicitly disclose, but Dembo teaches the information processing device according to claim 3, wherein the circuitry is configured:
	to look up an identifier of the third shared ledger and an identifier of the third party to the identified third shared ledger in a database associating the identifier of the third shared ledger and the identifier of the third party to the identified third shared ledger with the identified first financial institution ([0092] “The account platform 100 is operable to identify the central-bank systems 100 that are storing funds for the withdrawal request along with the corresponding bank nodes 102. The account platform 100 is operable to transmit a withdrawal request command to the bank node 102 that corresponds to the central-bank system 10 for storing the funds for the withdrawal request. In response, the bank node 102 transmits a withdrawal request command to the central-bank system 104. The central-bank system 104 transmits the funds to the bank node 102. The bank node 102 than transmits the funds to a customer account or address specified in the withdrawal request. The account platform 100 creates a block to store a data record for the withdrawal transaction. The data record includes a customer identifier, transaction details, timestamp, banknote identifier, and central-bank system identifier, and so on” and see also [0082] “Each block in the block chain includes one or more identifiers of a set of identifiers for a customer, bank node 102, or central-bank system 104 along with transaction data or other data related to the account platform 100” and the linked blocks as disclosed [0079] “A block can be linked to one or more central-bank identifiers that identify a central-bank system 104. A central-bank system account record includes the data from the one or more blocks linked to the central-bank identifier. The account platform 100 is configured to generate a dynamic central bank account record by identifying the one or more blocks linked to the bank identifier ... For example a central-bank account record can indicate data for a central-bank system 104 such as ... customers linked to the transactions, bank nodes 102 linked to the transactions ... and so on”);
	to include the looked up identifier of the third shared ledger and identifier of the third party to the identified third shared ledger in the third signal ([0092] “The distributed ledger and block chain provide an efficient and transparent balance sheet tracking all transactions by customer identifier, bank identifier, and central-bank identifier ... For example, a customer transaction request can be a withdraw request in US dollar currency. Account platform 100 can respond to the transaction request by determining in real time using the distributed ledger the total amount of available funds associated with the customer identifier”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the system of account platform which uses distributed ledger to utilize storing and locating identifiers of the associated bank nodes with the centralized bank identifiers as in Dembo in the system executing the method of Jayaram with the motivation of offering to [0084] “provide lean, efficient, and scalable infrastructure” and to Dembo over that of Jayaram.

	As per claim 5, Jayaram may not explicitly disclose, but Dembo teaches the information processing device according to claim 3, wherein the transfer of funds from the third party of the third shared ledger to the second party of the second shared ledger comprises a first transfer of funds from the third party of the third shared ledger to an intermediate party of the third shared ledger and a second transfer of funds from an intermediate party of the second shared ledger to the second party of the second shared ledger ([0136] “FIG. 14 is a diagram of central banks 1304, 1314 connecting to bank nodes 1302, 1312 to transfer funds between customers 1306, 1308, 1310, 1316 according to some embodiments. Customer 1 1306 of bank node 1302 can trigger a transaction to transfer funds to customer 3 1308 of bank node 1312” wherein [0137] “Bank node 1302 and bank node 1312 triggers a transaction between customer 1 1306 and customer 3 1308 by interacting with central-bank 1304 and central-bank 1314. Bank node 1302 transmits a message with the transaction request to central-bank 1304 to withdraw funds from an account associated with customer 1 1306 and to deposit the funds within an account associated with customer 3 1308. Account platform 100 processes the message to record the transaction on the distributed ledger using the block chain device 320”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the system of account platform which uses distributed ledger to utilize Dembo in the system executing the method of Jayaram with the motivation of offering to [0084] “provide lean, efficient, and scalable infrastructure” and to [0088] “provide lower risk and a higher level of efficiency and security than existing bank systems” as taught by Dembo over that of Jayaram.

	As per claim 6, Jayaram may not explicitly disclose, but Dembo teaches the information processing device according to claim 5, wherein the first transfer of funds is in a first currency and the second transfer of funds is in a second, different, currency ([0085] “Account platform 100 also provides an exchange function to transfer funds between currencies” wherein [0101] “The account platform 100 includes an exchange unit 308. The exchange unit 308 is operable to interact with block chain devices 310 to retrieve data from the distributed ledger related to one or more currencies and a total amount of funds in different currencies for different customer identifiers. The exchange unit 308 is operable to receive exchange requests from customer device 216 or bank nodes 102. The exchange request can specify a desired currency. The exchange request can specify one or more source currencies for funds to be converted into the desired currency”. For additional disclosure, see also Figure 17, as disclosed [0143] “Customer 1 1620 of bank node 1602 can trigger a transaction to transfer funds to customer 2 1622 of settlement bank 1616. The funds can be 100 units of currency 2 for example. Customer 3 of bank node 1612 can trigger a transaction to transfer funds to customer 4 of settlement bank 1606. The funds can be 200 units of currency 1 for example. Bank node 1602 and bank node 1612 can implement a currency exchange function based on a dynamically determined exchange rate. For example, an exchange rate may specify that two units of currency 1 equal one unit of currency 2”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the system of account platform which utilizes currency exchange included in fund transfers as in Dembo in the system executing the method of Jayaram with the motivation of offering to [0084] “provide lean, efficient, and scalable infrastructure” and to [0088] “provide lower risk and a higher level of efficiency and security than existing bank systems” as taught by Dembo over that of Jayaram.

	As per claim 7, Jayaram may not explicitly disclose, but Dembo teaches the information processing device according to claim 2, wherein, when the first information processing entity is the shared ledger network and the second information processing entity is the banking system:
	the second signal requests the shared ledger network to transfer funds from the identified first party of the identified first shared ledger to a third party of a third shared ledger of the shared ledger network associated with the identified second financial institution ([0137] “Bank node 1302 and bank node 1312 triggers a transaction between customer 1 1306 and customer 3 1308 by interacting with central-bank 1304 and central-bank 1314. Bank node 1302 transmits a message with the transaction request to central-bank 1304 to withdraw funds from an account associated with customer 1 1306 and to deposit the funds within an account associated with customer 3 1308”); and
	to third signal requests the identified second financial institution to increase the funds associated with the identified second account of the identified second financial institution ([0136] “Customer 1 1306 of bank node 1302 can trigger a transaction to transfer funds to customer 3 1308 of bank node 1312”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the system of account platform which uses distributed ledger to utilize storing and locating identifiers of the associated bank nodes with the centralized bank identifiers as in Dembo in the system executing the method of Jayaram with the motivation of offering to [0084] “provide lean, efficient, and scalable infrastructure” and to [0088] “provide lower risk and a higher level of efficiency and security than existing bank systems” as taught by Dembo over that of Jayaram.

	As per claim 8, Jayaram may not explicitly disclose, but Dembo teaches an information processing system comprising: a first information processing device according to claim 7 (See [0137] and [0136] as disclosed above); and
	a second information processing device comprising circuitry configured ([0027] “In some embodiments, there is provided a network with a plurality of bank nodes, each bank node connected to a corresponding central bank system to transmit fund transfer commands to trigger a transaction exchange”):
	to receive a fourth signal indicating a transfer of funds from an identified first account of an identified first financial institution of the banking system to the identified [0010] “In some embodiments, the first bank node is configured to transmit the first fund transfer command to a first central bank system and the account platform, wherein the account platform transmits the first fund transfer command to a second bank node connected to a second central bank system, wherein the first fund transfer command triggers transfer of the transaction amount between an account linked to the first customer identifier managed by the first bank node and an account linked to the second customer identifier manages by the second bank node, wherein the first bank node transfers the transaction amount from the first central bank, wherein the second bank node transfer the transaction amount to the second central bank, wherein the account platform generates the block data structure indicating the first central bank and the second central bank”);
	to provide a fifth signal to the banking system requesting the identified first financial institution to reduce the funds associated with the identified first account of the identified first financial institution ([0010] “wherein the first fund transfer command triggers transfer of the transaction amount between an account linked to the first customer identifier managed by the first bank node … wherein the first bank node transfers the transaction amount from the first central bank”);
	to provide the first signal to the first information processing device, wherein the identified first party of the identified first shared ledger is associated with the first identified financial institution ([0010] “wherein the account platform generates the block data structure indicating the first central bank and the second central bank” and see also [0023] “In some embodiments, the computer-executable instructions are for causing the processor to generate a deposit block data structure for a deposit of the transaction amount to the account linked to the second customer identifier and a withdrawal block data structure for a withdrawal of the transaction amount from the account linked to the first customer identifier”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the plurality of central bank system connected to each bank node (e.g. second information processing device comprising circuitry) to perform the transfer of funds as in Dembo in the system executing the method of Jayaram with the motivation of offering to [0084] “provide lean, efficient, and scalable infrastructure” and to [0088] “provide lower risk and a higher level of efficiency and security than existing bank systems” as taught by Dembo over that of Jayaram.

	As per claim 9, Jayaram may not explicitly disclose, but Dembo teaches the information processing system according to claim 8, wherein the circuitry of the second information processing device is configured:
	 to look up the identifier of the first shared ledger and the identifier of the first party to the first shared ledger in a database associating the identifier of the first shared ledger and the identifier of the first party to the first shared ledger with the identified first financial institution ([0092] “The account platform 100 is operable to identify the central-bank systems 100 that are storing funds for the withdrawal request along with the corresponding bank nodes 102. The account platform 100 is operable to transmit a withdrawal request command to the bank node 102 that corresponds to the central-bank system 10 for storing the funds for the withdrawal request. In response, the bank node 102 transmits a withdrawal request command to the central-bank system 104. The central-bank system 104 transmits the funds to the bank node 102. The bank node 102 than transmits the funds to a customer account or address specified in the withdrawal request. The account platform 100 creates a block to store a data record for the withdrawal transaction. The data record includes a customer identifier, transaction details, timestamp, banknote identifier, and central-bank system identifier, and so on” and see also [0082] “Each block in the block chain includes one or more identifiers of a set of identifiers for a customer, bank node 102, or central-bank system 104 along with transaction data or other data related to the account platform 100” and the linked blocks as disclosed [0079] “A block can be linked to one or more central-bank identifiers that identify a central-bank system 104. A central-bank system account record includes the data from the one or more blocks linked to the central-bank identifier. The account platform 100 is configured to generate a dynamic central bank account record by identifying the one or more blocks linked to the bank identifier ... For example a central-bank account record can indicate data for a central-bank system 104 such as ... customers linked to the transactions, bank nodes 102 linked to the transactions ... and so on”); and
	to include the looked up identifier of the first shared ledger and identifier of the first party to the first shared ledger in the first signal ([0092] “The distributed ledger and block chain provide an efficient and transparent balance sheet tracking all transactions by customer identifier, bank identifier, and central-bank identifier ... For example, a customer transaction request can be a withdraw request in US dollar currency. Account platform 100 can respond to the transaction request by determining in real time using the distributed ledger the total amount of available funds associated with the customer identifier”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the system of account platform which uses distributed ledger to utilize storing and locating identifiers of the associated bank nodes with the centralized bank identifiers as in Dembo in the system executing the method of Jayaram with the motivation of offering to [0084] “provide lean, efficient, and scalable infrastructure” and to [0088] “provide lower risk and a higher level of efficiency and security than existing bank systems” as taught by Dembo over that of Jayaram.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HUNTER et al. (U.S. 2019/0188652) discloses of creating a secure, decentralized, cloud-based network or physical/virtual infrastructure that enables the payments industry to redefine payment processing and information sharing.
Davis (U.S. 2016/0342976) discloses a method for managing fractional reserves of blockchain currency includes: storing, in a first central account, a fiat amount associated with a fiat currency; storing, in a second central account, a blockchain amount associated with a blockchain currency; storing a plurality of account profiles, each profile including a fiat currency amount, blockchain currency 
DeCastro (U.S. 2015/0170112) discloses systems, devices, and methods for conducting financial transactions, digital asset exchanges, and multi-currency interoperability on a private network of member subscribers in communication with other commercial banking and finance networks and services, where the system includes a specially adapted currency storage and conversion card apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697